Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  Claims 1-14 remain as “Claims 1-14”. 

Reasons for Allowance
3.	The claim objection set forth in paragraph 2 of the previous Office action mailed 10/28/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 12 and 13 to correct their informalities.
	See Claim Amendment dated 01/24/2022.
4.	The present claims are allowable over the prior art references of record, namely Kang et al. (WO 2017/099409; utilizing US 10,450,453 as its English equivalent), English Machine Translation of JP 2000-186124 (hereinafter referred to as “JP ‘124’) and Kim et al. (US 9,353,2551).
5.	Upon further consideration in light of applicants’ arguments provided at pages 5-9 of their Remarks filed 01/24/20222, the 103 rejection based on the collective teachings of Kang et al., JP ‘124, and Kim et al. set forth in paragraph 3 of the previous Office action mailed 10/28/2021 is no longer applicable and thus, withdrawn because none of these references cited individually or in combination teaches or would have suggested the claimed graft copolymer, thermoplastic resin composition comprising the same, and molded article comprising the same. 
	Moreover, as mentioned in paragraph 4 of the previous Office action mailed 10/28/2021 and repeated here, it is noted that US Application 16/968,996 (corresponding to US PG PUB 2021/0024678), US Application no. 17/051,757 (corresponding to US PG PUB 2021/0246236), and US Application no. 16/954,995 (now published as “US Patent 11,326,050”), were uncovered.  However, the claims of these applications/patent do not recite or would have suggested the presently claimed specific graft copolymer, thermoplastic resin composition comprising the same, and molded article comprising the same.  Thus, no rejections based on these applications/patent were made on the record.  
	Accordingly, claims 1-14 are deemed allowable over the prior art references of record.

Correspondence
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/02/2019. 
        2 Tables 1-4 of JP ‘124 produced by applicants at Pages 6 and 7 of their Remarks filed 01/24/2022 were translated into English by a translator (see attachment).